DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joints” of the movable connecting arms in claim 19 must be either shown canceled from the claim.  If the “joints” are shown in the drawings provided, Examiner recommends labeling the joints with a reference character. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, “the joints” should read “joints” (or the like) to avoid improper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hautamaki (WO Publication No. 2014/184610, as cited in IDS).
Regarding claim 1, Hautamaki discloses display device (10), comprising: a body (200), and a display screen portion (100) detachably connected with the body (200) (see Figure 1 and Paragraph [0022], 100 and 200 removed and recoupled in a repeatable manner), wherein the body (200) comprises a first magnetic assembly (326/328); and the display screen portion (100) comprises a second magnetic assembly (306/308), wherein at least one of the first magnetic assembly (326/328) and the second magnetic assembly (306/308) is a magnetic-field Paragraph [0037], magnetic devices 106 /108 and 206/208 may be used for inductive coupling corresponding to 306/308 and 326/328 in Figure 8 and Paragraph [0038]-[0041] with the use of a coils 310 and 320 and controller 230), and the first magnetic assembly (326/328) and the second magnetic assembly (306/308) are connected with or separated from one another due to magnetic attraction or repulsion respectively (Paragraph [0040] and Figure 8, controller 230 controlling polarity of 306/308 and 326/328 with electronic current through coils 310 and 320).
Regarding claim 2, Hautamaki discloses the display device according to claim 1, and further discloses wherein magnetic poles of the first magnetic assembly (326/328) are arranged to be opposite to magnetic poles of the second magnetic assembly (306/308) (Paragraph [0039], “the metal part 326 and/or metal part 328 can be magnetic with opposite polarity to magnetic parts 306 and 308”).
Regarding claim 3, Hautamaki discloses the display device according to claim 2, and further discloses wherein the magnetic-field controllable assembly (Paragraph [0037], 106 /108 and 206/208 may be used for inductive coupling corresponding to 306/308 and 326/328 in Figure 8 and Paragraph [0038]-[0041] with the use of a coils 310 and 320 and controller 230) comprises: a ferromagnetic core (Paragraph [0039], 326 being a ferromagnetic core) disposed around a set axis (Figure 8, central axis through 306 and 326), the set axis (central axis through 306 and 326) being perpendicular to a display surface (102) of the display screen portion (100) when the body (200) and the display screen portion (100) are connected (see Figures 4, 8, and 9); a coil (320) annularly attached to the ferromagnetic core (326) with the set axis (central axis of 306 and 326) as an axis (see Figure 8); and a charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) including a charging circuit (Paragraphs [0039]-[0040], circuit supplying current to coils 310 and 320, including controller 230), electrically connected with the coil (320), configured to provide the coil (320) with a first current (clockwise current) or a second current (counterclockwise current), wherein current directions of the first current and the second current are opposite (see Paragraphs [0039]-[0040]).
Regarding claim 4, Hautamaki discloses the display device according to claim 3, and further discloses wherein a controller (230) is provided within the body (200) (230 capable of being located in 200; Paragraph [0040], “Although for the purposes of the description here the controller 230 and input device 232 are shown as part of the portable electronic device 100, in one embodiment, one or both of the controller and input device 232 can be part of the accessory device 200”), the controller (230) being electrically connected with the charging module (Paragraphs [0039]-[0040] and Figure 8, 230 used to control the strength and magnitude of the current following through coils 310 and 320), wherein the controller (230) is configured to control the charging module (module supplying current to coils 310 and 320) to output the first current or the second current (see Paragraph [0039]-[0040]).
Regarding claim 5, Hautamaki disclose the display device according to claim 4, and further discloses wherein the first magnetic assembly (326/328) is the magnetic-field controllable assembly (Paragraphs [0038]-[0039], 326/328 being optionally electrically/magnetically coupled to 306/308), and the second magnetic assembly (306/308) comprises a permanent magnet (Paragraph [0039], 306/308 optionally being a magnet).
Regarding claim 6, Hautamaki discloses the display device according to claim 5, and further discloses wherein the body (200) comprises a frame (perimeter surface of 200), the ferromagnetic core (326) and the coil (320) being disposed along an inner wall of the frame (see Figure 5, where 206 corresponds to location of 326 and coil 320 - see Paragraph [0037]).
Regarding claim 7, Hautamaki disclose the display device according to claim 5, and further discloses wherein the permanent magnet (306) is disposed on a side of the display screen portion (100) facing the body (200) (see Figure 6, where 106 corresponds to location of 306 - see Paragraph [0037]), and the permanent magnet (306) is disposed around the set axis (central axis through 306 and 326) (see Figures 8 and 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Shedletsky (US Publication No. 2016/0313768).
Regarding claim 8, Hautamaki display device according to claim 4, but does not disclose wherein an elastomeric seal is provided within the body, the elastomeric seal being located 
However, Shedletsky discloses an elastomeric seal (205; Paragraph [0044], 205 being comprised of elastomeric materials) is provided within a body (202) of a display device (200), the elastomeric seal (205) being located between the body (202) and display screen portion (204) when the body (202) and the display screen portion (204) are connected (see Figures 2A-2C).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the seal of Shedletsky to the connecting surfaces of the first magnetic assembly and the second magnetic assembly of Hautamaki. Doing so would have provided some provided a shock absorbent material between the display and body (Paragraph [0044] in Shedletsky), protecting the display from damage (Paragraph [0003] in Shedletsky). 
Regarding claim 9, Hautamaki in view of Shedletsky teaches the display device according to claim 8, and further teaches (in Figures 6 and 7 of Shedletsky) wherein a motion sensor (708) is provided within the body (702), the motion sensor (608/708) being configured to detect a motion parameter of the display device (700) along a vertical direction (Paragraph [0068], sensor 608 detecting freefall).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the motion sensor of Shedletsky to the display device of Hautamaki. Doing so would have allowed the display device sense that it was in a Paragraph [0069] in Shedletsky). 
Regarding claim 11, Hautamaki display device according to claim 4, but does not disclose wherein the display device further comprises a movable connecting arm, wherein one end of the movable connecting arm is disposed within the body, and the other end of the movable connecting arm is connected with the display screen portion. 
However, Shedletsky discloses a display device (700) with a movable connecting arm (730; Paragraph [0070], 730 being a solenoid actuator), wherein one end of the movable connecting arm (730) is disposed within the body (702), and the other end of the movable connecting arm (730) is connected with the display screen portion (704) (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have added the moveable connecting arms of Shedletsky to the body and display screen portion of Hautamaki. Doing so would have allowed the display device to physically change into an impact-safe configuration (Paragraph [0069] in Shedletsky).
Regarding claim 12, Hautamaki in view of Shedletsky teaches the display device according to claim 11, and further teaches (in Shedletsky) wherein the controller (Paragraphs [0007] and [0068], “controller”) is electrically connected with the movable connecting arm (Paragraph [0007], controller and sensor connected to control actuator), the controller (“controller”) is configured to control the movable connecting arm (730) to drive the display screen portion (704) to retract to the body (702), in response to an operation triggering connection (Paragraph [0068]-[0070], actuators 730 moving 704 relative to 702 in response to triggering event of a freefall being detected by sensor 708 located in 702) between the display 704) and the body (702), and the controller (“controller”) is further configured to control the movable connecting arm (730) to drive the display screen portion (704) to eject from the body (702), in response to an operation triggering separation (Figure 7A, 704 held in an un-retracted position from 702 when not in a free fall state) between the display screen portion (704) and the body (702). 
Regarding claim 13, Hautamaki in view of Shedletsky teaches the display device according to claim 11, further comprising a motion sensor (708) configured to detect a motion parameter of the body (702), wherein the controller (“controller”) is electrically connected with the motion sensor (708) (Paragraph [0007], controller and sensor connected to control actuator), and when the display screen portion (704) mutually repels with the body (702), the controller (“controller”) is configured to, in response to a motion amplitude and a motion frequency of the body (702) (Paragraph [0069], sensor 708 sensing free fall of a drop event) being within respective preset threshold ranges, control, according to the motion parameter detected by the motion sensor (sensor708 sensing free fall of a drop event), the movable connecting arm (730) to drive the display screen portion (704) to move backwards relative to the body (702) (see Figures 7A and7B, 704 pulled in towards 702 when drop event is detected by 708), such that the display screen portion (704) is disposed within a preset region (Paragraph [0069], 704 pulled to a region sub-flush with housing 702).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the motion sensor of Shedletsky to the display device of Hautamaki as previously modified by Shedletsky. Doing so would have allowed the Paragraph [0069] in Shedletsky). 
Regarding claim 14, Hautamaki in view of Shedletsky teaches the display device according to claim 13, wherein the motion sensor (708) is configured to detect the motion parameter (Paragraph [0069], sensor 708 sensing free fall of a drop event) of the body (702) in each of six degrees of freedom of motion; with the end of the movable connecting arm (730) connected with the display screen portion (704) as a reference, the end of the movable connecting arm (730) disposed within the body (702) (see Figures 7A and 7B) has six degrees of freedom of motion.
Regarding the limitation “in each of six degrees of freedom of motion” and “has six degrees of freedom of motion”, since the movable connecting arm of claimed invention has similar structure and proportion to the movable connecting arm of Hautamaki in view of Shedletsky, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 19, Hautamaki in view of Shedletsky teaches display device according to claim 11, and further teaches (in Shedletsky) wherein the display device (700) is provided 730 present on both sides of 700 in Figures 7A and 7B), and joints (connecting points of 730 to 704) of the movable connecting arms (730) and the display screen portion (704) are evenly distributed on one side (bottom of 704) of the display screen portion (704) facing an interior of the body (702) (see Figure 7A and 7B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Shedletsky (US Publication No. 2016/0313768) and Zeng (US Publication No. 2019/0166234).
Regarding claim 10, Hautamaki in view of Shedletsky teaches the display device according to claim 9, and further teaches (in Hautamaki) wherein the controller (230) is configured to control the charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) to reduce an intensity of an output current of the charging module (Paragraph [0040], 230 controlling the strength of magnitude of the current flowing through the induction loops 310, 320), wherein the reduced intensity of the output current is sufficient to ensure the connection between the body (200) and the display screen portion (100) (see Paragraphs [0039]-[0040]), but does not teach wherein the controller is electrically connected with the motion sensor, and in response to the motion parameter along the vertical direction, which is detected by the motion sensor, rising to a preset threshold, the controller is configured to control the charging module to reduce an intensity of an output current of the charging module.
90) is electrically connected with the motion sensor (80) (see Figure 23), and in response to that the motion parameter along the vertical direction (Paragraph [0083], 80 detecting falling state), which is detected by the motion sensor (80), rises to a preset threshold, the controller (90) is configured to control the charging module (Paragraph [0111], battery supplying power to components) to reduce an intensity of an output current of the charging module (Paragraphs [0089]-[0090], 90 providing current to electromagnetic components 42; Paragraph [0053]-[0055], changing direction of current causes 42 to repel 44 during a falling state, and current changes direction when not in a falling state which causes 42 to attract 44).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the motion sensor of Hautamaki as modified by Shedletsky to control the electromagnetic assemblies as taught in Zeng. Doing so would have protected the display device by allowing the display device to physically change into an impact-safe configuration using the electromagnetic assemblies of Hautamaki (Paragraph [0042] in Zeng).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Ma (US Publication No. 2012/0154300).
Regarding claim 15, Hautamaki display device according to claim 4, and further teaches (in Hautamaki) wherein the display screen portion (100) further comprises: a first power supply (Paragraph [0034], 100 having a power supply), configured to supply power for the display screen portion (100) and a data transceiver (coil 132) (Paragraph [0041, 132 capable of data transfer). However, Hautamaki does not explicitly state wherein the data transceiver is communicatively connected with the controller and configured to receive display information sent by the controller to control the display screen portion to display a preset image.
However, Ma teaches a display screen portion (3) comprising: a data transceiver (30), communicatively connected with the controller (22; Figure 1, 30 wirelessly connected to 22 through 20 and 240), configured to receive display information sent by the controller (22) to control the display screen portion (1) to display a preset image (Paragraph [0014], 3 receiving and displaying images produced by 2).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have connected the data transceiver and controller in Hautamaki as taught in Ma. Doing so would have allowed the controller in the body of the device to wirelessly communicate images to the display portion of the device, allowing for a thinner display screen portion. 
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Ma (US Publication No. 2012/0154300) and Kim (US Patent No. 6,820,206).
Regarding claim 16, Hautamaki in view of Ma teaches the display device according to claim 15, and further teaches (in Hautamaki) wherein the body (200) further comprises a second power supply (220) configured to be charged by the first power supply (Paragraph [0034], 100 having a power supply that charges 220 through magnetic connection between 106/108 and 206/208).
560) comprises a second power supply (564) configured to charge the first power supply (554) in the display screen portion (100) (Column 2, lines 1-10 and Column 8, Lines 31-40).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the charging circuit of Kim to display device of Hautamaki as modified by Ma. Doing so would have maximized/optimized the operation time of the display screen portion and the body of the display device (Column 1, lines 50-55 in Kim). 
Regarding claim 17, Hautamaki in view of Ma and Kim teaches the display device according to claim 16, and further teaches (in Hautamaki) wherein the first power supply (Paragraph [0034], power supply of 100) mates with the second power supply (220) through wireless charging (Paragraph [0035], 220 being charged through inductive charging through inductive loops 310 and 320).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Ma (US Publication No. 2012/0154300) and Mahini (US Publication No. 2006/0264197).
Regarding claim 20, Hautamaki in view of Ma teaches the display device according to claim 15, but does not teach wherein when the display screen portion is separated from the body and a battery capacity of the first power supply is lower than a preset threshold, the display screen portion displays a connection prompt.
However, Mahini teaches wherein a when the display screen portion (100) is separated from a body (485) and a battery capacity of the first power supply (140) is lower than a preset see Paragraph [0022]), the display screen portion (100) displays a connection prompt (low battery warning 460).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the low battery warning system of Mahini to the display device of Hautamaki as modified by Ma. Doing so would have provided a warning system that would alert the user to if the battery charge is insufficient to perform specific operational tasks (Paragraph [0007] in Mahini).  
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 claims the display device according to claim 8, wherein when the display device falls, the controller controls the charging module to reduce strength of an output current, such that deformation of the elastomeric seal, which is resulted from press by the first magnetic assembly and the second magnetic assembly, reduces, and when the display device 25decelerates or touches the ground, the elastomeric seal is further compressed to play a buffering role and realize the anti-falling effect. 
Hautamaki in view of Shedletsky teaches the display device according to claim 8, and further teaches (in Hautamaki) wherein the controller (230) is configured to control the charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) to reduce an intensity of an output current of the charging module (Paragraph [0040], 230 controlling the strength of magnitude of the current flowing through the induction loops 310, 320), such that deformation of the elastomeric seal (205 in Shedletsky), which is resulted from press by the first magnetic assembly (326/328) and the second magnetic assembly (306/308) (NOTE: Elastomeric seal in Shedletsky combined with Hautamaki to be located between first and second magnetic assemblies of display device in Hautamaki, where a decrease in current intensity inducing repulsion would increase the attraction between the 326/328 and 306/308, compressing elastomeric seal), reduces (compresses), but does not teach wherein when the display device decelerates or touches the ground, the elastomeric seal is further compressed to play a buffering role and realize the anti-falling effect.
Shedletsky teaches a display device (700), wherein the display screen portion (704) is retracted into the body (702) when in a free fall state (see Paragraph [0069]), compressing the elastomeric seal (705 in Figures 7A and 7B). However, when the display device (700) decelerates or touches the ground, the elastomeric seal (705 in Figure 7A-7B) is decompressed, as opposed to further compressed (Figures 7A and 7B and Paragraphs [0068]-[0069] in Shedletsky).
Zeng discloses that when the display device falls (Paragraph [0083], 80 detecting falling state), the controller (90) reduces strength of an output current (Paragraph [0053]-[0055], changing direction of current causes 42 to repel 44 during a falling state, and current changes direction when not in a falling state which causes 42 to attract 44) causing a first magnetic assembly (42) and a second magnetic assembly (44) to repel each other, as opposed to being 42) and a second magnetic assembly (44) become compressed (Paragraph [0053]-[0055], 42 attracting 44 when not in falling state). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841